Appeal by defendant from a judgment of the Supreme Court, Queens County (Leahy, J.), rendered May 27, 1982, convicting him of robbery in the first degree (four counts), attempted robbery in the first degree, criminal use of a firearm in the first degree, and criminal possession of a weapon in the second degree (two counts), upon his plea of guilty, and imposing sentence.
Judgment affirmed.
We have reviewed the record and agree with defendant’s assigned counsel that there are no meritorious issues which could be raised on appeal. Counsel’s application for leave to withdraw as counsel is granted (see, Anders v California, 386 US 738; People v Paige, 54 AD2d 631; cf. People v Gonzalez, 47 NY2d 606). Mollen, P. J., Gibbons, Brown, Niehoff and Eiber, JJ., concur.